IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

EDDIE LEE ATKINS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-4399

STATE OF FLORIDA,

      Appellee.

                                    /

Opinion filed July 14, 2017.

An appeal from the Circuit Court for Escambia County.
Jennie M. Kinsey, Judge.

Andy Thomas, Public Defender, and Joanna A. Mauer, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Tayo Popoola, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Eddie Lee Atkins appeals his judgment of conviction and sentences for

sexual battery, attempted sexual battery, burglary of a conveyance, and carjacking

raising several issues. We find only one merits mention.
      Appellant argues that his dual convictions for burglary of a conveyance and

carjacking constitute double jeopardy. In furtherance of this argument he urges

this Court to adopt the reasoning of Judge Sharp who dissented in Green v. State,

828 So. 2d 462 (Fla. 5th DCA 2002).          Instead, we concur with the majority’s

decision in Green which held that dual convictions for burglary of a conveyance

and carjacking do not constitute double jeopardy because the offenses do not share

identical elements and because neither is subsumed in the other. Id. at 464.

      Because none of the issues raised on appeal warrant reversal, we AFFIRM

the judgment and sentences.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.




                                         2